August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            NEERA PATIDAR AND AKBAR HOSSAIN, Appellants

NO. 14-13-00382-CV                          V.

      BANK OF AMERICA, N.A. AND FANNIE MAE A/K/A FEDERAL
          NATIONAL MORTGAGE ASSOCIATION, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, Bank of
America, N.A. and Fannie Mae a/k/a Federal National Mortgage Association,
signed March 27, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Neera Patidar and Akbar Hossain, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.